   8:21-cr-00061-RFR-MDN Doc # 1 Filed: 02/18/21 Page 1 of 17 - Page ID # 1




                                                                                 u.$.~L~lJuRr
                                                                                DISTRICT OF N[BRi\ SK,~
                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA
                                                                                2021 FEB 18 PM 5: 36
UNITED STATES OF AMERICA,
                                                                               OFFICE OF THE CLERI<
                       Plaintiff,

        vs.
                                                                        8:21CR ~\
FEZAN ALI
aka FAIZAN ALI,                                                     INDICTMENT
F ARHAN ALI,                                           21 U.S.C. §§ 33l(a), 333(a)(2), 84l(a)(l)
ASIF ALI,                                              & (b)(l), 846, 952(a) & (b), 960(a) & (b),
AVNISH MISHRA,                                                  963, and l 956(a)(2)(B)
MOHAMMAD NAZMUL HAQUE,                                       18 U.S.C. §§ 2,371, 1956(h)
RICK KELLEY, and
JOEY MACKE,


                       Defendants.

       The Grand Jury charges that:

                                         INTRODUCTION

       At all times relevant to this indictment:

                                    The Controlled Substances Act

       1.      The Controlled Substances Act ("CSA") governed the manufacture, distribution,

and dispensing of controlled substances in the United States. 21 U.S.C. §§ 801-971.

       2.      Various prescription drugs are scheduled substances under the CSA. There are

five schedules of controlled substances -schedules I, II, III, IV, and V. Drugs are assigned to

these schedules by Congress based on their potential for abuse, among other things. Schedule I

drugs have no currently accepted medical use and have a high potential for abuse. Schedule II

drugs have a high potential for abuse; their abuse may lead to severe psychological or physical

dependence. Schedule III drugs have a moderate to low potential for physical and psychological

dependence; their abuse potential is less than Schedule I and Schedule II drugs but more than
   8:21-cr-00061-RFR-MDN Doc # 1 Filed: 02/18/21 Page 2 of 17 - Page ID # 2




Schedule IV. Schedule IV drugs have a low potential for abuse; their abuse may lead to limited

physical dependence or psychological dependence relative to the drugs or other substances in

schedule III. 21 U.S.C. § 812(b)(2)-(4).

        3.     Heroine, lysergic acid diethylamide (LSD), and marijuana are Schedule I

controlled substances.

        4.     Methylphenidate (sold as Ritalin, Concerta, Phenida, and Metadate CD),

oxycodone and acetaminophen (marketed in the United States as Percocet, Endocet, and Tylox),

hydrocodone (marketed in the United States as Lorcet, Lortab, Norco, Vicodin, and Zydone),

Adderall (containing amphetamine mixture), Dexedrine (containing dextroamphetamine),

oxycodone (marketed in the United States as Oxycontin and Roxicodone), morphine (marketed

in the United States as MS Contin and Kadian), oxymorphone (marketed in the United States as

Opana), and fentanyl (marketed in the United States as Fentora and Duragesic) are Schedule II

controlled substances.

       5.      Codeine (marketed in the United States as Tylenol with codeine), ketamine

(marketed in the United States as Ketalar and KetaVed), oxandrolone (marketed in the United

States as Anavar), oxymethalone (marketed in the United States as Anadrol) are Schedule III

controlled substances.

       6.      Alprazolam (marketed in the United States as Xanax), diazepam (marketed in the

United States as Valium), zolpidem (marketed in the United States as Ambien), clonazepam

(marketed in the United States as Klonopin), lorazepam (marketed in the United States as

Ativan), triazolam (marketed in the United States as Halcion), and temazepam (marketed in the

United States as Restoril) are Schedule IV controlled substances.




                                                2
  8:21-cr-00061-RFR-MDN Doc # 1 Filed: 02/18/21 Page 3 of 17 - Page ID # 3




                           The Federal Food, Drug, and Cosmetic Act

        7.     The United States Food and D11,1g Administration (FDA) was the federal agency

responsible for protecting the health and safety of the American public by ensuring, among other

things, that drugs were safe and effective for their intended uses and bore labeling that contained

true and accurate information. FDA's responsibilities included regulating the manufacture and

distribution of drugs, including prescription drugs, shipped and received in interstate commerce,

as well as the labeling of such drugs. FDA carried out its responsibilities by enforcing the

Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301-399f (FDCA), and other pertinent laws

and regulations.

        8.     The FDCA defined a "drug" to include "articles intended for use in the diagnosis,

cure, mitigation, treatment, or prevention of disease in man," and "articles .. .intended to affect

the structure or any function of the body of man." 21 U.S.C. § 321(g)(l)(B) and (C).

       9. A ''prescription drug" under the FDCA was a drug that: (i) because of its toxicity and

other potential for harmful effects, or the method of its use, or the collateral measures necessary

to its use, was not safe for use except under the supervision of a practitioner licensed by law to

administer such drug; or (ii) was limited by an application approved by FDA, to use under the

professional supervision of a practitioner licensed by law to administer the drugs. 21 U.S.C. §

353(b)(l).

        10. Dispensing a prescription drug without a valid prescription issued by a practitioner

licensed by law to administer such drug was deemed to be an act that caused a drug to be

misbranded while held for sale. 21 U.S.C. § 353(b)(l).




                                                  3
   8:21-cr-00061-RFR-MDN Doc # 1 Filed: 02/18/21 Page 4 of 17 - Page ID # 4




        11. The FDCA prohibited the introduction or delivery for introduction, or causing the

introduction or delivery for introduction, into interstate commerce of any drug that was

misbranded. 21 U.S.C. § 33l(a).

                                   Origins of the Investigation

        12.    In April 2018, The Drug Enforcement Administration (DEA) received a tip from

Mallinckrodt Pharmaceuticals, a US company, that the company's morphine-sulfate pills were

being advertised for sale on the Internet website, silkroadmeds.com. The representative for

Mallinckrodt Pharmaceuticals denied the company had a relationship with silkroadmeds.com,

and the representative claimed that any product purported by silkroadmeds.com to be produced

by Mallinckrodt Pharmaceuticals was more than likely a counterfeit product.

        13.    In April of 2018, Investigators visited silkroadmeds.com and observed that

numerous brand name pharmaceutical drugs were listed for sale on the site, including products

that purported to be Schedule I, II, III, and IV controlled substances. The site did not require

customers to have a prescription to order controlled substances as required by law, and the site

used Western Union and MoneyGram for customers to remit payment.

       14.     Silkroadmeds.com is registered to Guandong Nicenic Technology CO, Ltd. Oba

NiceNIC NICENIC. Silkroadmeds.com was created by Fezan Ali aka Faizan Ali, who resides in

Pakistan.

       15.     On September 17, 2017, the United States Food and Drug Administration had sent

an email containing a Warning Letter that several websites involved in the conspiracy were

offering misbranded drugs for sale in violation of the FDCA and to immediately cease marketing

the misbranded drugs.




                                                 4
   8:21-cr-00061-RFR-MDN Doc # 1 Filed: 02/18/21 Page 5 of 17 - Page ID # 5




                                               COUNTI

                            Conspiracy to Distribute Misbranded Drugs

                                Title 18, United States Code, Section 371

        Paragraphs 1 through 15 of the Introduction and Count I are re-alleged and incorporated

as if fully set forth herein.

        16.     Beginning as early as February 1, 2014, the exact date being unknown and

continuing until at least November 10, 2020, in the District of Nebraska and elsewhere, the

defendants, Fezan Ali aka Faizan Ali, Farhan Ali, Asif Ali, Avnish Mishra, Mohammad Nazmul

Haque, Rick Kelley, and Joey Macke; and others known and unknown to the Grand Jury, did

knowingly and intentionally coryibine, conspire, confederate, and agree together and with each

other to;

                a)      defraud the United States and its agencies, specifically the United States

Food and Drug Administration, by circumventing the drug distribution system established to

protect American consumers by regulating the labels labeling, distribution and manufacture of

prescription drugs shipped or received in interstate commerce in order to ensure the safety,

quality, and efficacy of drugs manufactured, sold, distributed, and dispensed in the United States;

and

                b)      to commit an offense against the United States, that is, with intent to

defraud and mislead, to introduce or cause to be introduced into interstate commerce misbranded

drugs, in violation of Title 21, United States Code, Sections 331(a), 333(a)(2), and 353(b)(l).

                                        Goal of the Conspiracy

       17.     It was a goal of the conspiracy to obtain money and other things of value by

selling to United States customers misbranded prescription drugs, including controlled



                                                   5
   8:21-cr-00061-RFR-MDN Doc # 1 Filed: 02/18/21 Page 6 of 17 - Page ID # 6




substances, and to evade United States laws and regulations regarding the distribution, labeling,

and sale of prescription drugs.

                                       Manner and Means

        18.    Defendants Fezan Ali aka Faizan Ali (Pakistan), Farhan Ali (Citizen of Pakistan,

but living in Trento, Italy), Asif Ali (Pakistan), Avnish Mishra (India), Mohammad Naznml

Haque (Naturalized US Citizen living in Florida, USA), Rick Kelley (Florida, USA), and Joey

Macke (Ohio, USA) and other co-conspirators known and unknown, created, operated, and

utilized numerous Internet pharmaceutical websites to unlawfully distribute a wide variety of

controlled substances and misbranded prescription drugs. The websites included:

medscareonline.com, overall pharmacy. us, usrxrnedsonline.com, overthecounter.com,

overthecounter.org, overallpharmacy.com, usdrugsaver.com, us2us-rx.com, drugs-order.net,

zampharrna.com, drugsplace.com, oneplushe~lthcare.net, onlinerxhub.com, pillspharma.com,

rxdrugpharmacy.com, legitrxshop.com, rxstuff.net, pharmadaddy.biz, rxpharmacyline.com,

apexmedico.net, rxpharmaplus.net, uspharmacyhub.com, drugs-point.com and

silkroadmeds.com. Customers in the United States and elsewhere placed orders for controlled

substances and prescription drugs on the websites controlled by Fezan Ali aka Faizan Ali, Farhan

Ali, Asif Ali, Avnish Mishra, and other unknown co-conspirators. The defendants and their co-

conspirators did not require a prescription for the purchase of the advertised drugs. None of the

defen_dants were licensed medical practitioners or licensed in any way to dispense prescription

drugs. The drug orders from the websites were processed by Fezan Ali aka Faizan Ali, Farhan

Ali, Asif Ali, A vnish Mishra, and other unknown co-conspirators, and the controlled substances

were shipped from the Philippines, Pakistan and India, to the other countries and the United

States, including Nebraska. None of the 24 websites had DEA numbers, which is required to



                                                6
   8:21-cr-00061-RFR-MDN Doc # 1 Filed: 02/18/21 Page 7 of 17 - Page ID # 7




dispense controlled substances in the United States, and none of the websites had valid pharmacy

licenses in any state for any of the 24 websites. The customers for the drug orders for the above

listed 24 websites resided in the United States, including Nebraska and various other countries.

        19.    Defendants Fezan Ali aka Faizan Ali, Asif Ali, and Avnish Mishra operated the

illegal websites independently and utilized and processed orders from the same websites to

include processing payments from the illegal sale of controlled substances. The defendants

managed the websites using numerous email accounts and spreadsheets to record drug orders,

payment for the drugs, and tracking numbers for the packages sent to customers.

       20.     Defendants Fezan Ali aka Faizan Ali, Farhan Ali, Asif Ali, and Avnish Mishra

utilized numerous individuals in Pakistan, Italy, the Philippines, and the United States to receive

money for the drugs purchased on the illegal websites. The defendants and others directed

customers of the illegal websites to pay for the controlled substances using Western Union,

Money Gram, bank wire transfers, personal checks, credit cards, and Bitcoin. The spreadsheets

utilized by the defendants show that the majority of the illegal proceeds were sent via credit

cards and wire transfers using Western Union and Money Gram. Fezan Ali, aka Faizan Ali, Asif

Ali, and Avnish Mishra recruited and utilized individuals in the United States, including

Mohammad Nazmul Haque, Rick Kelley, and Joey Macke, to create and use bank and merchant

accounts for the processing of credit cards. Customers of the illegal websites in the United States

provided their credit card information through emails, and the information was forwarded to

Mohammad Nazmul Haque, Rick Kelley, Joey Macke, and other unknown co-conspirators who

processed the credit cards. The money received from the credit cards was deposited into bank

accounts and transferred to co-conspirators in Pakistan and India.




                                                 7
   8:21-cr-00061-RFR-MDN Doc # 1 Filed: 02/18/21 Page 8 of 17 - Page ID # 8




        21.     Many customers of the websites were directed to send payment to individuals in

Pakistan, Italy, the Philippines, or the United States via Money Gram and/ or Western Union.

Fezan Ali, aka Faizan Ali, Farhan Ali, Asif Ali, and Avnish Mishra received some payments

directly from customers, but the majority of payments were sent to nominees, including

Mohammad Nazmul Haque, Rick Kelley, and Joey Macke, who wired the majority of the money

to co-conspirators in Pakistan and India. During the course of the conspiracy, the conspirators

and nominees received at least $150,000 in drug trafficking proceeds, with approximately

$150,000 being sent from a place in the United States to a place outside the United States.

                                             Overt Acts

        In furtherance of the conspiracy, and to effect and accomplish the objects thereof, the

following overt acts, among others, were committed in the District of Nebraska and elsewhere:

        1.      On February 1, 2014, Fezan Ali aka Faizan Ali, sent an email to Asif Ali with the

tracking numbers for several drug orders for Adderall, Percocet, and Xanax, and attached a

spreadsheet to the email that included the drug orders identified in the email, as well as

numerous other drug orders for controlled substances.

       2.      On or about August 25, 2016, Fezan Ali, aka Faizan Ali, sent an email confirming

payment by coconspirator, Mohammad Nazmul Haque, for domain registration of a website

advertising the illegal sale of controlled substances.

       3.      On January 14, 2018, Fezan Ali aka Faizan Ali, launched silkroadmeds.com on

the Internet advertising the illegal sale of controlled substances.

       4.      On June 7, 2016, Farhan Ali wired the proceeds from the illegal sale of a

controlled substance to Fezan Ali in the amount of $613.79.




                                                  8
   8:21-cr-00061-RFR-MDN Doc # 1 Filed: 02/18/21 Page 9 of 17 - Page ID # 9




        5.      On January 11, 2017, Parhan Ali wired the proceeds from the illegal sale of a

controlled substance to Fezan Ali in the amount of$315.63.

        6.      On July 14, 2018, Parhan Ali logged into Fezan Ali's email account,

rickpau138@gmail.com, that was utilized to document the illegal sale of controlled substances.

        7.      On July 2, 2016, Asif Ali emailed Mohammad Nazmul Haque requesting that he

ship orders for the illegal sale of controlled substances.

        8.      On August 5, 2016, Asif Ali requested that Mohammad Nazmul Haque provide

Asif Ali his bank information for American people and asked if customers can pay from their

computer easily.

        9.      On February 24, 2017, Asif ALI directed a customer ordering 50 Oxycodone

40mg to send him $320.00 via Western Union. Asif ALI advised the customer to tell Western

Union that they are friends and have not seen each other for 6 years, and to tell them he is from

Lahore Pakistan and his name is Asif Ali.

        10.    On or about April 15, 2016, Avnish Mishra sent an email to Rick Kelley

requesting Rick Kelley pick up a $159.00 Western Union payment for the order a controlled

substance.

        11.    On December 13, 2016, Avnish Mishra emailed a customer that payment for the

illegal sale of a controlled substance had been received and that shipment of the controlled

substance would be following.

       12.     On March 15, 2016, Avnish Mishra instructed Joey Macke to process payments

from the illegal sale of controlled substances.




                                                  9
 8:21-cr-00061-RFR-MDN Doc # 1 Filed: 02/18/21 Page 10 of 17 - Page ID # 10




         13.   On October 31, 2014, Mohammad Nazmul Haque forwarded a request for the

illegal sale of a controlled substance to email address, dynamicsteriods@gmail.com, known to be

used by Asif Ali.

         14.   On November 11, 2014, Mohammad Nazmul Haque caused his former employee

to receive a payment for controlled substances via her PayPal account. PayPal notified the

former employee that PayPal suspended her account because it had been used to facilitate the

sale of prescription drugs.

         15.   On July 24, 2016, Mohammad Nazmul Haque wrote a check for payment to a

domain management service company for a website advertising the illegal sale of controlled

substances.

         16.   On December 2, 2015, Rick Kelley emailed Avnish Mishra to let him know that

he had everything he needed to open a merchant account.

         17.   On March 18, 2016, Kelley withdrew $8,008.00 from his Regions Bank account

that was opened to receive illegal proceeds and wired $8,000.00 in illegal proceeds to Avnish

Mishra in India.

         18.   On May 18, 2016, after being directed to collect the proceeds from the sale of

illegal controlled substances, Rick Kelley emailed Avnish Mishra stating he had collected the

money.

         19.   On March 13, 2016, Joey Macke responded to an email from Avnish Mishra

affirming his involvement in charging customers for the illegal sale of controlled substances.

         20.   On March 20, 2016, Joey Macke emailed Avnish Mishra advising that he had

merchant processors willing to process payments from the illegal sale of controlled substances,

but he first needed to open a bank account.
 8:21-cr-00061-RFR-MDN Doc # 1 Filed: 02/18/21 Page 11 of 17 - Page ID # 11




        21.      On April 29, 2016, Joey Macke opened a business bank account for First Idea

LLC.

        In furtherance of said conspiracy and to effect and accomplish the objects thereof, the

following overt acts, among others, were committed in the Philippines, and the United States,

including within in the District of Nebraska and elsewhere. Each overt act is a shipment of

misbranded drugs defendants caused to be sent from a foreign country into the United States:

   OVERT              DATE              COUNTRY          DESTINATION              DRUGS
    ACT                                SENT FROM
       22          June 4, 2018         Philippines        Nebraska             Heroin,
                                                                            Acetaminophen
                                                                          Methorphan and 06-
                                                                          Monoacetylmorphine
       23          July 12, 2018           Philippines     Nebraska             Heroin,
                                                                            Acetaminophen
                                                                          Methorphan and 06-
                                                                          Monoacetylmorphine
       24         August 22, 2018          Philippines      Texas           Ketamine and
                                                                             Methorphan


       25          December 10,            Philippines      Texas             Ketamine and
                       2018                                                   Mcthorphan




        In violation of Title 18, United States Code, Section 371.

                                               COUNT II

              Conspiracv to Possess with Intent to Distribute Controlled Substances

        The Grand Jury incorporates the allegations contained in paragraphs I through 15 of this

Indictment as if fully set forth herein.

        22.      Beginning as early as February 1, 2014, the exact date being unknown and

continuing until at least November 10, 2020, in the District of Nebraska and elsewhere, the


                                                    11
 8:21-cr-00061-RFR-MDN Doc # 1 Filed: 02/18/21 Page 12 of 17 - Page ID # 12




defendants, Fezan Ali aka Faizan Ali, Farhan Ali, Asif Ali, Avnish Mishra, Mohammad Nazmul

Haque, Rick Kelley, and Joey Macke; and others known and unknown to the Grand Jury, did

knowingly and intentionally combine, conspire, confederate, and agree together to distribute and

possesses with the intent to distribute and cause to be distributed a mixture or substance

containing a detectable amount of:

               a)      the following Schedule I controlled substances: Heroin;

               b)      the following Schedule II controlled substances: methylphenidate

       (marketed in the United States as Ritalin, Concerta, Phenida, and Metadate CD),

       oxycodone and acetaminophen (marketed in the United States as Percocet, Endocet, and

       Tylox), hydrocodone (marketed in the United States as Lorcet, Lortab, Norco, Vicodin,

       and Zydone), Adderall (containing amphetamine mixture), Dexedrine (containing

       dextroamphetamine), oxycodone (marketed in the United States as Oxycontin and

       Roxicodone), morphine (marketed in the United States as MS Contin and Kadian),

       oxymorphone (marketed in the United States as Opana), fentanyl (marketed in the United

       States as Fentora and Duragesic);

              c)      the following Schedule III controlled substances: codeine (marketed in the

       United States as Tylenol with codeine), ketamine (marketed in the United States as

       Ketalar and KetaVed), oxandrolone (marketed in the United States as Anavar),

       oxymethalone (marketed in the United States as Anadrol);

              d)      the following Schedule IV controlled substances: alprazolam (marketed in

       the United States as Xanax), diazepam ( marketed in the United States as Valium),

       zolpidem (marketed in the United States as Ambien), clonazepam (marketed in the

       United States as Klonopin), lorazepam (marketed in the United States as Ativan),



                                                12
 8:21-cr-00061-RFR-MDN Doc # 1 Filed: 02/18/21 Page 13 of 17 - Page ID # 13




        triazolam (marketed in the United States as Halcion), temazepam (marketed in the United

        States as Restoril), and flunitrazepam (marketed in the United States as Rohypnol), in

        violation of Title 21, United States Code, Sections 84l(a)(l) and (b)(l), all in violation of

        Title 21, United States Code, Section 846.

                                             COUNTIII

                          Conspiracy to Launder Monetary Instruments

        Paragraphs 1 through 21 of the Introduction and Count I are re-alleged and

incorporated as if fully set forth herein.

        23.     Beginning in at least December 12, 2014, the exact date being unknown and

continuing until at least September 17, 2020, in the District of Nebraska and elsewhere, the

defendants, Fezan Ali aka Faizan Ali, Parhan Ali, Asif Ali, Avnish Mishra, Mohammad Nazmul

Haque, Rick Kelley, and Joey Macke; and others known and unknown to the Grand Jury, did

knowingly and intentionally combine, conspire, confederate, and agree together and with each

other to commit money laundering in violation of Title 18 United States Code, Section

l 956(a)(2)(B)(i), that is:

                a)      to knowingly transport, transmit, or transfer, or cause or attempt to

        transport, transmit, or transfer a monetary instrument or funds from a place in the United

        States to or through a place outside the United States or to a place in the United States

       from or through a place outside the United States knowing that the monetary instruments

       and funds involved in the transportation, transmission, and transfer represent the proceeds

       of some form of unlawful activity and knowing that such transportation, transmission,

       and transfer was designed, in whole and in part, to conceal and disguise the nature,

       location, source, ownership and control of the proceeds of specified unlawful activity,



                                                 13
 8:21-cr-00061-RFR-MDN Doc # 1 Filed: 02/18/21 Page 14 of 17 - Page ID # 14




        namely, the illegal distribution of controlled substances, in violation of Title 18 USC 841

        and 846.

                                      Goal of the Conspiracy

        24.    It was a goal of the conspiracy to obtain money and other things of value by

selling to United States customers misbranded prescription drugs, including controlled

substances, and to conceal the nature, location, source, ownership and control of the proceeds

from the illegal sale of the controlled substances.

                                       Manner and Means

       25.     Between December 12, 2014, and continuing until at least September 17, 2020, in

the District of Nebraska and elsewhere, customers of the websites selling illegal controlled

substances were directed by the defendants to send payment to individuals in Pakistan, Italy,

India, the Philippines, or the United States via Money Gram and/ or Western Union. Fezan Ali

aka Faizan Ali, Farhan Ali, Asif Ali, and Avnish Mishra received some payments directly from

customers, but the majority of payments were sent to nominees, including Mohammad Nazmul

Haque, Rick Kelley, and Joey Macke, who wired the majority of the money they received to co-

conspirators in Pakistan and India. This was done to conceal and disguise the nature, location,

source, ownership and control of the drug proceeds.

       In violation of Title 18 United States Code, Section l 956(h).

                                FORFEITURE ALLEGATION

       1.      The allegations contained in Counts I through III of this Indictment are hereby

re-alleged and incorporated by reference for the purpose of alleging forfeiture pursuant to the

provisions of Title 21, United States Code, Section 853(a) and Title 28, United States Code,

Section 246l(c).



                                                 14
 8:21-cr-00061-RFR-MDN Doc # 1 Filed: 02/18/21 Page 15 of 17 - Page ID # 15




                Upon conviction of the violation alleged in Count I or II of this Indictment,

involving violations of Title 18, United States Code, Section 371, and Title 21 , United States

Code, Sections 841 or 846, defendants, Fezan Ali aka Faizan Ali, Farhan Ali, Asif Ali, Avnish

Mishra, Mohammad Nazmul Haque, Rick Kelley, and Joey Macke, shall forfeit to the United

States of America any property, including real property as well as tangible and intangible

personal property, constituting, or derived from, any proceeds the person obtained, directly or

indirectly, as the result of offenses listed in Counts I or II and any of the person's property used,

or intended to be used, in any manner or part, to commit, or to facilitate, the commission of the

offenses of which the defendants are convicted.

               Money Judgment: Judgment against defendants Fezan Ali aka Faizan Ali, Farhan

Ali, Asif Ali, Avnish Mishra, Mohammad Nazmul Haque, Rick Kelley, and Joey Macke, in

favor of the United States of America, for a sum of money equal to the total amount of the

proceeds of the violations of the Controlled Substances Act, as set out in Counts I and II of this

Indictment.

               Substitute Assets: If any of the property that is subject to forfeiture to the United

States, as a result of any act or omission of the defendants:

               a)      cannot be located upon the exercise of due diligence;

               b)      has been transferred or sold to, or deposited with, a third party;

               c)      has been placed beyond the jurisdiction of the Court;

               d)      has been substantially diminished in value; or

               e)      has been commingled with other property which cannot be subdivided

               without difficulty;




                                                 15
 8:21-cr-00061-RFR-MDN Doc # 1 Filed: 02/18/21 Page 16 of 17 - Page ID # 16




it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p) and

88l(a), as incorporated by Title 28, United States Code, Section 246l(c), to seek forfeiture of

any other property of said defendant[s] up to the value of the forfeitable property.

        2.      The allegations contained in Count III of this Indictment relating to violations of

Title 18, United States Code, Section 1956 are hereby re-alleged and incorporated by reference

for the purpose of alleging forfeiture pursuant to the provisions of Title 21, United States Code,

Section 853; Title 18, United States Code, Section 982(a)(l ); Title 18, United States Code,

Section 98l(a)(l)(C); and Title 28, United States Code, Section 2461(c).

               As a result of the foregoing offenses alleging violations of Title 18, United States

Code, Sections 1956(h) and l 956(a), defendants, Fezan Ali aka Faizan Ali, Farhan Ali, Asif Ali,

Avnish Mishra, Mohammad Nazmul Haque, Rick Kelley, and Joey Macke, shall forfeit to the

United States, pursuant to Title 18, United States Code, Section 982(a)(l ), any and all property,

real or personal, involved in such offense, and all property traceable to such property, including,

but not limited to a money judgment equal to the sum of money involved in the money

laundering conspiracy offense. If as a result of any act or omission of the defendants, any

forfeitable property:

               a)       cannot be located upon the exercise of due diligence;

               b)       has been transferred or sold to, or deposited with, a third party;

               c)       has been placed beyond the jurisdiction of the Court;

               d)       has been substantially diminished in value; or

               e)       has been commingled with other property which cannot be subdivided

               without difficulty;




                                                  16
  8:21-cr-00061-RFR-MDN Doc # 1 Filed: 02/18/21 Page 17 of 17 - Page ID # 17




 it is the intent ofthe Uiµted States, pursuant to Title 21, United States Code, Section 853(p), and

. as incorporatecl by Title 18, United ~tates Code, Section 982(b) and Title 28, United States Code,

 Section 2461 (c), to seek forfeiture of any. other property of defendants ~p to the value of the

 above forfeitable property.


                                                       A TRUE BILL.


                                                                                        -
                                                                               ...._,




        The United States of America requests that trial of this case be held in Omaha, Nebraska,
 pursuant to the rules of ¢.is Court




                                                 17
